DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Amendment
In a response filed 04/19/2022, terminal disclaimer was filed and approved. Currently, claims 13-28 are pending.

Allowable Subject Matter
Claim 13-28 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a dual display structure.
Independent claim 13 distinctly features: 							“first display panel, and a second display panel disposed farther from an observer than the first display panel, wherein an image display region of the second display panel is larger than an image display region of the first display panel, the image display region of the second display panel includes an opposed display region facing the image display region of the first display panel in planar view and an extended display region around the opposed display region, and a width of the extended display region is set based on a distance from a surface on an observer side in a glass substrate constituting the first display panel on a second display panel side to a surface on an opposite side to the observer side in a glass substrate constituting the second display panel on a first display panel side and a refractive index of each of the glass substrates”
Independent claim 23 distinctly features: 	
“first display panel and a second display panel disposed farther from an observer than the first display panel, wherein an image display region of the second display panel is larger than an image display region of the first display panel, wherein the image display region of the second display panel includes an opposed display region facing the image display region of the first display panel in planar view and an extended display region around the opposed display region, and assuming that tl is a width of the extended display region, that nl is a refractive index of a glass substrate constituting the first display panel on a second display panel side, that n2 is a refractive index of a glass substrate constituting the second display panel on a first display panel side, and that d is a distance from a surface on an observer side in the glass substrate constituting the first display panel on the second display panel side to a surface on an opposite side to the observer side in the glass substrate constituting the second display panel on the first display panel side,

    PNG
    media_image1.png
    131
    376
    media_image1.png
    Greyscale
”
The closest prior art Yun et al. (US 20140035942 A1) teaches a dual display system as shown in paragraph 61 and Figure 2, and Hahm et al. (US 20150082058 A1) teaches a two display mirroring system as shown in paragraphs 32-40 and figures 1 and 2, and Hur teaches display driving structure as shown in Fig. 1 and 2 and paragraphs 119-128.
However they either singularly or in combination, fail to fully anticipate or render the above underlined limitations obvious wherein there is a defined requirement for the refractive index of the glass substrate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG LIN whose telephone number is (571)270-7596. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANG LIN/Primary Examiner, Art Unit 2626